Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   22-NOV-2021
                                                   01:47 PM
                                                   Dkt. 32 ODMR

                       SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       PL III, LLC, a Hawai#i limited liability company;
  ARICK B. YANAGIHARA; MICHAEL H. NEKOBA; WILLIAM G. BOYLE;
   and ANITA MATSUZAKI, Petitioners/Plaintiffs-Counterclaim
                    Defendants-Appellants,

                             vs.

         PUU LANI RANCH CORP., a Hawai#i corporation,
        Respondent/Defendant-Counterclaimant-Appellee,

                             and

 F. NEWELL BOHNETT, as Trustee under that certain unrecorded
  Revocable Living Trust Agreement dated July 29, 1981, made
   by F. Newell Bohnett, as Settlor; and F. NEWELL BOHNETT,
in his individual capacity, Respondents/Defendants-Appellees.

   -------------------------------------------------------

      PL III, LLC, a Hawai#i limited liability company;
           ARICK B. YANAGIHARA; MICHAEL H. NEKOBA;
            WILLIAM G. BOYLE; and ANITA MATSUZAKI,
       Petitioners/Counterclaim Defendants-Appellees,

                             vs.

         PUU LANI RANCH CORP., a Hawai#i corporation,
       Respondent/Defendant-Counterclaimant-Appellant,

                             and

  F. NEWELL BOHNETT, as Trustee under that certain unrecorded
   Revocable Living Trust Agreement dated July 29, 1981, made
    by F. Newell Bohnett, as Settlor; and F. NEWELL BOHNETT,
in his individual capacity, Respondents/Defendants-Appellants.


       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX;
                     CIVIL NO. 11-1-433K)
             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Nakayama, Acting C.J., McKenna, Wilson, and Eddins, JJ., and
Circuit Judge Somerville, in place of Recktenwald, C.J., recused.)

          Upon consideration of petitioners/plaintiffs-

counterclaim defendants-appellants’ motion for reconsideration,

filed on November 17, 2021, and the record,

          It is ordered that the motion for reconsideration is
denied.

          DATED: Honolulu, Hawai#i, November 22, 2021.

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Todd W. Eddins

                              /s/ Rowena A. Somerville




                                2